Exhibit December 1, 2009 Vanguard Natural Resources, LLC 7700 San Felipe, Suite 485 Houston, Texas 77063 Ladies and Gentlemen: We have acted as counsel for Vanguard Natural Resources, LLC, a Delaware limited liability company (the “Company”), with respect to certain legal matters in connection with the registration by the Company under the Securities Act of 1933, as amended (the “Securities Act”), of the offer and sale by the Company of up to 2,587,500 common units representing limited liability company interests in the Company (the “Units”) pursuant to that certain Underwriting Agreement, dated December 1, 2009 (the “Underwriting Agreement”), relating to the offering and sale of the Units by and among the Company and the several underwriters named therein (the “Underwriters”). In rendering the opinions set forth below, we have examined (i)the Registration Statement on Form S-3 (File No. 333-159911) with respect to the Units being sold by the Company (the “Registration
